CAUSE NO. 10-3109-C

 THE STATE OF TEXAS                              §                      THE 241st JUDICIAI

 VS.                                             §

                                                 §
 FOUR THOUSAND FOUR HUNDRED                      §                                      TOF
 EIGHTY FIVE DOLLARS ($4,485.00) IN              §
 U.S. CURRENCY                                   §
 (Respondents: Eugene Cook, Charlotte            §
 Cook)                                           8
                                                                     SMITH COUNTY, TEXAS

                     ORDER ON STATE'S ORAL MOTION FOR TRIAL
                                    DEFAULT JUDGMENT


         ON THIS DAY, the State's Oral Motion for Trial Default Judgment in this cause was
 considered after the above-numbered cause was called, Plaintiff announced ready, and
 Respondents, Eugene Cook and Charlotte Cook, did not appear for trial.

         After reviewing the pleadings and evidence submitted and hearing argument of counsel,
the Court finds that Respondents, Eugene Cook and Charlotte Cook, were the owners and
persons in possession of the FOUR THOUSAND FOUR HUNDRED EIGHTY FIVE

DOLLARS ($4,485.00) IN U.S. CURRENCY made the subject of the State's Original Notice of
Seizure and Intended Forfeiture. The Court further finds that Respondents, Eugene Cook and
Charlotte Cook, filed an Answer in this action on November 10, 2010, the case was set for trial
on October 25, 2012 at 1:30 p.m., and the State of Texas and Respondents, Eugene Cook and
Charlotte Cook, were provided proper and timely notice of trial setting by the Court.
         On October 25, 2012, the Court called this case for trial. The State of Texas appeared

through her Assistant District Attorney and announced ready. Respondents, Eugene Cook and
Charlotte Cook, did not appear and therefore wholly defaulted. Having reviewed the evidence
submitted by the State in support of its Oral Motion for Trial Default Judgment, the Court finds
that the FOUR THOUSAND FOUR HUNDRED EIGHTY FIVE DOLLARS ($4,485.00) IN
U.S. CURRENCY made the subject of this seizure IS contraband and is subject to forfeiture
pursuant to Chapter 59 of the Code of Criminal Procedure.

       It is therefore, ORDERED, ADJUDGED and DECREED that any and all interest of
Respondents, Eugene Cook and Charlotte Cook, in the said FOUR THOUSAND FOUR
HUNDRED EIGHTY FIVE DOLLARS ($4485.00) IN U.S. CURRENCY is hereby forfeited to

the STATE OF TEXAS, with the Assistant Criminal District Attorney acting as agent for the

state, and as provided in Chapter 59 of the Texas Code of Criminal Procedure, and the laws of

the State of Texas, and to be distributed in accordance with the terms of the local agreement

between the attorney representing the State and local law enforcement agencies, in this case, the

TYLER POLICE DEPARTMENT.

       It is further, ORDERED, ADJUDGED and DECREED that all costs of this suit shall be

assessed against the party incurring the same. Any other claim for relief not expressly granted

herein is hereby denied.

                           SIGNED this the 25lh day of October, 2012.